Title: From George Washington to Guy Carleton, 9 December 1782
From: Washington, George
To: Carleton, Guy


                        
                            Sir
                            Head Quarters 9th Decemr 1782
                        
                        I do myself the honor to inclose you a letter from Governor Harrison of Virginia. Should your Excellency see
                            proper to send out the money mentioned by the Governor, Lt Colo. Smith, who commands the Post at Dobbs’s Ferry will have
                            orders to receive it. I have the honor to be Your Excellency’s Most obt and hble servt
                        
                            Go: Washington
                        
                    